Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Final Office Action mailed on 6/10/2022, and the Advisory Action mailed on 8/23/2022, the Applicant has filed a Request for Continued Examination (RCE) on 9/2/2022. Claims 1, 17 and 18 have been amended. No claim has been added or cancelled.

Election/Restrictions

Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2021 is partially withdrawn.  Claim 7, directed to Species B, and claims 14-16, directed to Species E, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17 and 18, directed to Species E remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.


In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 17-18 directed to Species E non-elected without traverse.  Accordingly, claims 17-18 have been cancelled.

Allowable Subject Matter

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A pixel circuit comprising: a first transistor comprising a gate electrode coupled to a first node, a source electrode coupled to a first power line, and a drain electrode coupled to a second power line; a light emitting element coupled between the first power line and the first transistor, or coupled between the second power line and the first transistor; a second transistor coupled between a data line and the first node, the second transistor comprising a gate electrode coupled to a first scan line; a first capacitor coupled between the first node and the source electrode of the first transistor; a third transistor coupled between the first node and the first power line, the third transistor comprising a gate electrode coupled to a second node; a fourth transistor coupled between the second node and the data line, the fourth transistor comprising a gate electrode coupled to a second scan line; and a second capacitor coupled between the second node and a first control line different from the data line, and comprising a first electrode to receive a first control voltage of the first control line and a second electrode to receive a data voltage of the data line via the fourth transistor”, as claimed in claim 1.
 	
Regarding claims 2-16, these claims are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623